Exhibit 10.18



[med_bluesm.gif]

ANNUAL OPTION AGREEMENT
UNDER THE MEDTRONIC, INC.
1998 OUTSIDE DIRECTOR STOCK COMPENSATION PLAN

1. The Option.   Medtronic, Inc., a Minnesota corporation (the “Company”),
hereby grants to the individual named above (the “Optionee”), as of the above
Grant Date, an option (the “Option”) to purchase the above number of shares of
common stock of the Company (the “Common Stock”), for the above Purchase Price
Per Share, on the terms and conditions set forth in this Annual Option Agreement
(the “Agreement”) and in the Medtronic, Inc. 1998 Outside Director Stock
Compensation Plan (the “Plan”). In the event of any inconsistency between the
terms of the Agreement and the Plan, the terms of the Plan shall govern.
Capitalized terms used in this Agreement and not defined herein shall have the
meanings given to them in the Plan. 2. Exercise of Option.   The exercise of the
Option is subject to the following conditions and restrictions:

  (a) Except as permitted under Section 5 of this Agreement and Section 5 of the
Plan, the Option may be exercised only by the Optionee. This Option shall expire
at the earlier of (i) above Expiration Date, or (ii) the five-year anniversary
date of the date the Optionee ceases to be a director of the Company for any
reason.   (b) The Option shall be 100% exercisable from and after the Grant
Date. Notwithstanding the foregoing, if the Option is granted to an Optionee who
is initially appointed a Non-Employee Director by the Board, the Option shall
not be exercisable unless and until such Optionee has been elected to the Board
of Directors by the shareholders of the Company.

3. Manner of Exercise.   To exercise your Option, you must deliver notice of
exercise (the “Notice”) to UBS Financial Services. The Notice must specify the
number of shares of Common Stock (the “Shares”) as to which the Option is being
exercised and must be accompanied by payment of the purchase price of the Shares
in cash, check, or by the delivery of Common Stock already owned by the
Optionee, or by a combination thereof. Exercise shall be deemed to occur on the
earlier of the date the Notice and option cost payment are received by UBS
Financial Services or the date you simultaneously exercise the Option and sell
the shares, using the proceeds from such sale to pay the purchase price. 4.
Withholding Taxes.   If at any time withholding shall be required with respect
to Non-Employee Directors, the Optionee is responsible for the federal, state,
local or other taxes applicable upon the exercise of the Option, and shall
promptly pay to the Company any such taxes. The Company and its subsidiaries are
authorized to deduct from any payment owed to the Optionee any taxes required to
be withheld with respect to the Shares. The Optionee may elect to have a portion
of the Shares otherwise issuable upon exercise of the Option withheld by the
Company to satisfy all or part of any withholding tax requirements relating to
the Option exercise. Any fractional share amount due relating to such tax
withholding will be rounded up to the nearest whole share and the additional
amount will be added to the Optionee’s federal withholding. 5. Transferability. 
 (a) The Option may be transferred, in whole or in part, by the Optionee to any
Permitted Transferee in a Permitted Transfer (as those terms are defined below),
or upon the Optionee’s death, in each case as provided in Section 5 of the Plan.
Following a Permitted Transfer, notwithstanding any other provision of this
Agreement, the Option or the portion so transferred, as applicable, may be
exercised only by the Permitted Transferee to whom it is transferred or, in the
case of a Permitted Transferee who is an individual who dies or becomes disabled
after the Permitted Transfer, the Permitted Transferee’s estate or guardian (and
references to such Permitted Transferee herein shall be deemed to include such
estate or guardian). The purchase price for the Shares and any taxes required to
be withheld in connection with the exercise of the Option or the portion so
transferred, as applicable, by such a Permitted Transferee may be paid by the
Optionee and/or the Permitted Transferee, and such payment shall be a
prerequisite to the issuance of Shares to the Permitted Transferee upon such
exercise.



 

--------------------------------------------------------------------------------

  (b) In order for a Permitted Transfer to be effective, the Optionee, the
Permitted Transferee and the Company must execute a transfer form substantially
in the form provided by the Company entitled “Letter Transferring Stock Option”.
Unless otherwise expressly permitted by the Committee, the Option or portion
thereof that is transferred in a Permitted Transfer, as applicable, may not be
re-transferred to another Permitted Transferee either directly or indirectly,
and any such transfer that may be attempted shall be void. Without limiting the
generality of the foregoing, unless otherwise expressly provided by the
Committee, if the Option or any portion thereof is transferred to a trust or
other entity that is a Permitted Transferee, the Option or such portion, as
applicable, shall cease to be exercisable if such trust or such other entity
thereafter ceases to qualify as a Permitted Transferee. (c) A “Permitted
Transferee” means any member of the Optionee’s “immediate family” (as such term
is defined in Rule 16a-1(e) promulgated under the Exchange Act, or any successor
rule or regulation) or to one or more trusts whose beneficiaries are member of
such Non-Employee Director’s “immediate family” or partnerships in which such
family members are the only partners. A “Permitted Transfer” means a transfer by
the Optionee to a Permitted Transferee without consideration. 6.
Acknowledgment.   Your receipt of the Option and this Agreement constitutes your
agreement to be bound by the terms and conditions of this Agreement and the
Plan.

Shareholder Services, MS LC310
Medtronic, Inc.
710 Medtronic Parkway
Minneapolis, MN 55432-5604
(763.505.3030)








 

--------------------------------------------------------------------------------